Filed 08/27/20                                                                    Case 20-23726                                                                Doc 31




     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         2020-23726
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



    Official Form 202
    Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

    An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
    form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
    amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
    and the date. Bankruptcy Rules 1008 and 9011.

    WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
    connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
    1519, and 3571.



                    Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                      Schedule H: Codebtors (Official Form 206H)
                      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                      Amended Schedule
                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                      Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.

            Executed on          August 25, 2020                         X /s/ Lewis Clinton
                                                                           Signature of individual signing on behalf of debtor

                                                                           Lewis Clinton
                                                                           Printed name

                                                                           Chief Operating Officer
                                                                           Position or relationship to debtor




    Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 08/27/20                                                                   Case 20-23726                                                                                         Doc 31


   Fill in this information to identify the case:
   Debtor name AME Zion Western Episcopal District
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):         2020-23726                                                                                                           amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   GV/HI Park Tower                                               Past Due Rent                                                                                             $30,000.00
   Owner, LLC                                                     Lease Agreement
   c/o Property                                                   for
   Manager                                                        Debtor's office
   9809th Street, Suite                                           space located at
   260                                                            980 9th Street,
   Sacramento, CA                                                 Suite 2120,
   95814                                                          Sacramento CA
                                                                  95814
   Pacific Gas &                                                  Unpaid utility bills                                                                                        $6,000.00
   Electric Company                                               for residential
   P O Box 8329                                                   property located
   Stockton, CA 95208                                             at 9920 Los
                                                                  Lagos, Circle,
                                                                  Granite Bay CA
                                                                  95746
   US Small Business                                              SBA CARES Act        Subject to                                                                           $12,500.00
   Administration                                                 loan- Paycheck       Setoff
   Legal Division                                                 Protection
   District Office                                                Program (PPP).
   6501 Sylvan Rd Ste                                             Loan subject to
   100                                                            forgiveness
   Citrus Heights, CA
   95610




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 08/27/20                                                                                       Case 20-23726                                                                                                     Doc 31

     Fill in this information to identify the case:

     Debtor name            AME Zion Western Episcopal District

     United States Bankruptcy Court for the:                       EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)               2020-23726
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



    Official Form 206Sum
    Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

     Part 1:      Summary of Assets


     1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

           1a. Real property:
               Copy line 88 from Schedule A/B.............................................................................................................................                  $       26,338,031.00

           1b. Total personal property:
               Copy line 91A from Schedule A/B.........................................................................................................................                     $            13,923.57

           1c. Total of all property:
               Copy line 92 from Schedule A/B...........................................................................................................................                    $       26,351,954.57


     Part 2:      Summary of Liabilities


     2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
           Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       12,475,452.62


     3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           3a. Total claim amounts of priority unsecured claims:
               Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

           3b. Total amount of claims of nonpriority amount of unsecured claims:
               Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$            48,500.00


     4.    Total liabilities .......................................................................................................................................................
           Lines 2 + 3a + 3b                                                                                                                                                           $         12,523,952.62




     Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                                          Doc 31

     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         2020-23726
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



    Official Form 206A/B
    Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
    Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
    Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
    which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
    or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
    the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
    additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

     For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
     schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
     debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
     Part 1:      Cash and cash equivalents
    1. Does the debtor have any cash or cash equivalents?

            No. Go to Part 2.
             Yes Fill in the information below.
          All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                           debtor's interest

     3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
               Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                                number


               3.1.     Bank of Stockton                                        Business Checking               8489                                       $686.29




               3.2.     Wells Fargo Bank, N.A.                                  Business Checking               3525                                       $178.53



     4.        Other cash equivalents (Identify all)

     5.        Total of Part 1.                                                                                                                        $864.82
               Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

     Part 2:          Deposits and Prepayments
    6. Does the debtor have any deposits or prepayments?

            No. Go to Part 3.
            Yes Fill in the information below.

     7.        Deposits, including security deposits and utility deposits
               Description, including name of holder of deposit
                        Security Deposit for residential lease in connection with:

                        Month-to-month residential lease agreement for 18675 Bonita Drive, Unit A, Morgan Hill,
                        CA 95037.
                        Initial lease dates: 2/1/2019-2/28/2019
                        Monthly rent: $4,800.00
               7.1.     Security Deposit: $4,800.00                                                                                                      $4,800.00

    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                               Doc 31

     Debtor           AME Zion Western Episcopal District                                         Case number (If known) 2020-23726
                      Name




                        Security Deposit for residential lease in connection with:

                        Month-to-month residential lease agreement for 18675 Bonita Drive, Unit B, Morgan Hill,
                        CA 95037.
                        Initial lease dates: 9/1/2018-10/1/2018
                        Monthly rent: $1,700.00
               7.2.     Security Deposit: $1,650.00                                                                                           $1,650.00


                        Security Deposit for nonresidential real property lease commonly known as 980 9th
                        Street, Suite 2120, Sacramento CA

               7.3.     Location of funds: GV/HI Park Tower, LLC (Landlord)                                                                   $5,108.75



     8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
               Description, including name of holder of prepayment


     9.        Total of Part 2.                                                                                                         $11,558.75
               Add lines 7 through 8. Copy the total to line 81.

     Part 3:          Accounts receivable
    10. Does the debtor have any accounts receivable?

            No. Go to Part 4.
            Yes Fill in the information below.


     Part 4:          Investments
    13. Does the debtor own any investments?

            No. Go to Part 5.
            Yes Fill in the information below.


     Part 5:          Inventory, excluding agriculture assets
    18. Does the debtor own any inventory (excluding agriculture assets)?

            No. Go to Part 6.
            Yes Fill in the information below.


     Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
    27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

            No. Go to Part 7.
            Yes Fill in the information below.


     Part 7:          Office furniture, fixtures, and equipment; and collectibles
    38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

            No. Go to Part 8.
            Yes Fill in the information below.

               General description                                                Net book value of      Valuation method used    Current value of
                                                                                  debtor's interest      for current value        debtor's interest
                                                                                  (Where available)

     39.       Office furniture
    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Filed 08/27/20                                                                Case 20-23726                                                              Doc 31

     Debtor         AME Zion Western Episcopal District                                           Case number (If known) 2020-23726
                    Name

               Office furniture: desks, chairs, conference
               table

               Location: 980 9th Street, Suite 2120,
               Sacramento CA                                                                    $0.00    N/A                                  $1,500.00



     40.       Office fixtures

     41.       Office equipment, including all computer equipment and
               communication systems equipment and software

     42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
               books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
               collections; other collections, memorabilia, or collectibles

     43.       Total of Part 7.                                                                                                              $1,500.00
               Add lines 39 through 42. Copy the total to line 86.

     44.       Is a depreciation schedule available for any of the property listed in Part 7?
                   No
                   Yes

     45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
                   No
                   Yes

     Part 8:        Machinery, equipment, and vehicles
    46. Does the debtor own or lease any machinery, equipment, or vehicles?

            No. Go to Part 9.
            Yes Fill in the information below.


     Part 9:        Real property
    54. Does the debtor own or lease any real property?

            No. Go to Part 10.
            Yes Fill in the information below.

     55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

               Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
               property                                       extent of           debtor's interest      for current value       debtor's interest
               Include street address or other                debtor's interest   (Where available)
               description such as Assessor                   in property
               Parcel Number (APN), and type
               of property (for example,
               acreage, factory, warehouse,
               apartment or office building, if
               available.




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                           Doc 31

     Debtor         AME Zion Western Episcopal District                                          Case number (If known) 2020-23726
                    Name

               55.1.     Fisher Chapel AME
                         Zion

                         Locations: 1) 1607 E
                         South Mountain Ave,
                         Phoenix, AZ 85042; 2)
                         8411 S. 16th Street
                         Phoenix, AZ 85042;
                         and 3) 8415 S. 16th
                         Street Phoenix, AZ
                         85042

                         APN:
                         008-213-009-0111
                         Acres: 1.13
                         Sq ft.: 49,163                       Fee simple                        $0.00    Appraisal                    $840,000.00


               55.2.     Greater Cooper AME
                         Zion

                         Locations : 1414,
                         1420, 1425 Myrtle St,
                         Oakland, CA 94607
                         APN: 5-383-18
                         Acres: .22
                         Sq. ft.: 9,525
                         3 seperate parcels                   Fee simple                        $0.00    Replacement                 $2,172,282.00


               55.3.     First AME Zion

                         Location: 95 S 20th
                         Street, San Jose, CA
                         95116
                         APN: 467-30-051                      Fee simple                        $0.00    N/A                         $2,380,000.00


               55.4.     University AME Zion

                         Location: 3549
                         Middlefield Rd., Palo
                         Alto, CA 94306
                         APN: 127-20-250
                         Acres: .97
                         Sq. ft. 42,282                       Fee simple                        $0.00    Appraisal                   $7,200,000.00


               55.5.     Stewart Chapel AME
                         Zion

                         Location: 536
                         Hurlingame Ave.,
                         Redwood City, CA
                         94063
                         APN: 054-244-340
                         Acres: .11
                         Sq. ft. 5,000                        Fee simple                        $0.00    N/A                         $1,370,000.00




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                           Doc 31

     Debtor         AME Zion Western Episcopal District                                          Case number (If known) 2020-23726
                    Name

               55.6.     Kyles Temple AME
                         Zion Church

                         Location: 2940 42nd
                         St, Sacramento, CA
                         95817
                         APN:
                         014-0152-041-0000
                         Acres: 1.30
                         Sq. ft. 56,628                       Fee simple                        $0.00    N/A                         $2,374,500.00


               55.7.     Hilliard Chapel AME
                         Zion Church

                         Location: 209 C St,
                         Stockton, CA 95205
                         APN:
                         153-102-090-000
                         Acres: .43
                         Sq. ft. 18,750                       Fee simple                        $0.00    N/A                         $1,000,000.00


               55.8.     Stewart Tabernacle
                         AME Zion Church

                         Location: 2228 S
                         M.L.K. Jr Blvd,
                         Fresno, CA 93706                     Fee simple                        $0.00    N/A                          $690,000.00


               55.9.     First AME Zion
                         Church

                         Location: 1449 W
                         Adams Blvd, Los
                         Angeles, CA 90007
                         APN: 5054-027-018
                         Acres: .77
                         Sq. ft. 33,634                       Fee simple                        $0.00    Replacement                 $2,400,000.00


               55.10 Shiloh AME. Zion
               .     Church

                         Location: 1017 &
                         1023 S Canyon Blvd,
                         Monrovia, CA 91016
                         APN: 8515-018-029
                         Acres: .11
                         Sq. ft. 4,780                        Fee simple                        $0.00    N/A                          $748,400.00




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 5
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                           Doc 31

     Debtor         AME Zion Western Episcopal District                                          Case number (If known) 2020-23726
                    Name

               55.11 Single Family
               .     Residence
                         Bishop’s residence

                         Location: 9920 Los
                         Lagos, Circle, Granite
                         Bay CA 95746
                         APN:
                         035-330-053-000
                         Acres: .09
                         Sq. ft. 3,704

                         Value based on
                         appraisal dated:
                         3/8/2017                             Fee simple                        $0.00    Appraisal                   $1,489,000.00


               55.12 Morgan Hill
               .     Parsonage
                         Residential Property
                         Location: 18695
                         Bonita Drive, Morgan
                         Hill, CA 95037
                         Acres: .06
                         Sq. ft. 2,750

                         Property has two
                         rental units with two
                         active month to
                         month leases. See
                         Schedule G.                          Fee simple                        $0.00    N/A                         $1,600,000.00


               55.13 Miracle Mountain
               .     A.M.E. Zion Church

                         Location: 2535-2575
                         Vine St, Denver, CO
                         80205
                         APN: 816027700                       Fee simple                        $0.00    N/A                         $2,073,849.00


               55.14 Nonresidential real
               .     property lease
                         commonly known as
                         980 9th Street, Suite
                         2120, Sacramento CA

                         Use: Office /
                         Administration of
                         Debtor
                         Square feet: 1,525

                         Term: 24 months,
                         Effective 1/1/2019
                         Monthly base rent,
                         1-12: $4,959.25
                         Monthly base rent,
                         13-24: $5,108.75                     Lease Tenant                      $0.00                                           $0.00




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 6
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                                Doc 31

     Debtor         AME Zion Western Episcopal District                                           Case number (If known) 2020-23726
                    Name


     56.        Total of Part 9.                                                                                                      $26,338,031.00
                Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
                Copy the total to line 88.

     57.        Is a depreciation schedule available for any of the property listed in Part 9?
                    No
                   Yes

     58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
                   No
                   Yes

     Part 10:       Intangibles and intellectual property
    59. Does the debtor have any interests in intangibles or intellectual property?

            No. Go to Part 11.
            Yes Fill in the information below.

                General description                                               Net book value of        Valuation method used   Current value of
                                                                                  debtor's interest        for current value       debtor's interest
                                                                                  (Where available)

     60.        Patents, copyrights, trademarks, and trade secrets

     61.        Internet domain names and websites

     62.        Licenses, franchises, and royalties

     63.        Customer lists, mailing lists, or other compilations

     64.        Other intangibles, or intellectual property
                Company website: www.wedamez.org                                                $0.00      N/A                                 Unknown



     65.        Goodwill

     66.        Total of Part 10.                                                                                                                 $0.00
                Add lines 60 through 65. Copy the total to line 89.

     67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
                   No
                   Yes

     68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                   No
                   Yes

     69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
                   No
                   Yes

     Part 11:       All other assets
    70. Does the debtor own any other assets that have not yet been reported on this form?
        Include all interests in executory contracts and unexpired leases not previously reported on this form.

            No. Go to Part 12.
            Yes Fill in the information below.

                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Filed 08/27/20                                                               Case 20-23726                                                           Doc 31

     Debtor         AME Zion Western Episcopal District                                          Case number (If known) 2020-23726
                    Name



     71.       Notes receivable
               Description (include name of obligor)

     72.       Tax refunds and unused net operating losses (NOLs)
               Description (for example, federal, state, local)

     73.       Interests in insurance policies or annuities
               Property Insurance policy for insured:
               AME Zion Western Episcopal District, Inc.

               Covers all real property and personal property located
               at: First A.M.E. Zion Church (Los Angeles, CA), First
               AME Church (San Jose, CA), Fisher Chapel (Phoenix,
               AZ), Hillard Chapel (Stockton, CA), Second AME Church
               (Inglewood, CA) and University AME (Palo Alto, CA),
               $2,500.00 Ded.
               Effective: 10/1/2019-10/1/2020
               Policy no. KTQ-CMB-2L62595-8-19

               Insurer : Travelers Excess and Surplus Lines Co                                                                            Unknown


               Commercial Liability, Property, Auto and Umbrella
               Insurance policy for insured:
               AME Zion Western Episcopal District, Inc.

               Covers real property and personal property at Greater
               Cooper AME Zion (Oakland, CA), Kyles Temple AME
               Zion (Sacramento, CA), Shiloh AME Zion Church
               (Monrivia, CA), Stewart Chapel (Redwood City, CA),
               Single family residence located in Granite Bay, CA

               Effective: 10/1/2019-10/1/2020
               Policy no. PHPK2036200

               Insurer general and auto: Philadelphia Indemnity
               Insurance Company
               Insurer Directors and Officers Employement Practices
               Liability: Atlantic Specialty Insurance Company                                                                            Unknown



     74.       Causes of action against third parties (whether or not a lawsuit
               has been filed)

     75.       Other contingent and unliquidated claims or causes of action of
               every nature, including counterclaims of the debtor and rights to
               set off claims

     76.       Trusts, equitable or future interests in property

     77.       Other property of any kind not already listed Examples: Season tickets,
               country club membership

     78.       Total of Part 11.                                                                                                             $0.00
               Add lines 71 through 77. Copy the total to line 90.

     79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
                   No
                   Yes




    Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
Filed 08/27/20                                                                           Case 20-23726                                                                                   Doc 31

     Debtor          AME Zion Western Episcopal District                                                                 Case number (If known) 2020-23726
                     Name



     Part 12:        Summary

    In Part 12 copy all of the totals from the earlier parts of the form
          Type of property                                                                               Current value of                    Current value of real
                                                                                                         personal property                   property

     80. Cash, cash equivalents, and financial assets.
         Copy line 5, Part 1                                                                                                 $864.82

     81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $11,558.75

     82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

     83. Investments. Copy line 17, Part 4.                                                                                      $0.00

     84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

     85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

     86. Office furniture, fixtures, and equipment; and collectibles.
         Copy line 43, Part 7.                                                                                            $1,500.00

     87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

     88. Real property. Copy line 56, Part 9.........................................................................................>                     $26,338,031.00

     89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

     90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

     91. Total. Add lines 80 through 90 for each column                                                              $13,923.57          + 91b.           $26,338,031.00


     92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $26,351,954.57




    Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 9
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                            Doc 31

     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)             2020-23726
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

    Official Form 206D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
    Be as complete and accurate as possible.
    1. Do any creditors have claims secured by debtor's property?
             No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
             Yes. Fill in all of the information below.
     Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
     2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
     claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
           Alameda County
     2.1                                                                                                                                $0.00          $2,172,282.00
           Assessors Office                               Describe debtor's property that is subject to a lien
           Creditor's Name                                Greater Cooper AME Zion

                                                          Locations : 1414, 1420, 1425 Myrtle St,
                                                          Oakland, CA 94607
                                                          APN: 5-383-18
                                                          Acres: .22
                                                          Sq. ft.: 9,525
           1221 Oak St STE 145                            3 seperate parcels
           Oakland, CA 94612
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes - For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           1. Alameda County
           Assessors Office
           2. Socotra Capital, Inc.

     2.2   Bank of Stockton                               Describe debtor's property that is subject to a lien               $1,000,000.00             $1,489,000.00




    Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                       Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)      2020-23726
                  Name

           Creditor's Name                                Single Family Residence
                                                          Bishop’s residence

                                                          Location: 9920 Los Lagos, Circle, Granite Bay
                                                          CA 95746
                                                          APN: 035-330-053-000
                                                          Acres: .09
                                                          Sq. ft. 3,704

           301 East Miner Avenue                          Value based on appraisal dated: 3/8/2017
           Stockton, CA 95202
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
           3/27/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number
           6782
           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           1. Placer County Tax
           Collector
           2. Bank of Stockton

     2.3   Bronson                                        Describe debtor's property that is subject to a lien                     $655,000.00     $1,000,000.00
           Creditor's Name                                Hilliard Chapel AME Zion Church

                                                          Location: 209 C St, Stockton, CA 95205
                                                          APN: 153-102-090-000
                                                          Acres: .43
           P.O. Box 15271                                 Sq. ft. 18,750
           Fremont, CA 94539
           Creditor's mailing address                     Describe the lien
                                                          Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           1. San Joaquin County Tax
           Collector
           2. Bronson

     2.4   Denver Assessors Office                        Describe debtor's property that is subject to a lien                           $0.00     $2,073,849.00



    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                     Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)    2020-23726
                  Name

           Creditor's Name                                Miracle Mountain A.M.E. Zion Church

                                                          Location: 2535-2575 Vine St, Denver, CO
                                                          80205
           201 W Colfax Ave #406                          APN: 816027700
           Denver, CO 80202
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes - For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           1. Denver Assessors Office
           2. Jeff Bleeker

     2.5   Dr. Richard Ho                                 Describe debtor's property that is subject to a lien                 $1,150,000.00     $1,600,000.00
           Creditor's Name                                Morgan Hill Parsonage
                                                          Residential Property
                                                          Location: 18695 Bonita Drive, Morgan Hill, CA
                                                          95037
                                                          Acres: .06
                                                          Sq. ft. 2,750

                                                          Property has two rental units with two active
           6455 Almaden Expy #98                          month to month leases. See Schedule G.
           San Jose, CA 95120
           Creditor's mailing address                     Describe the lien

                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           1. Santa Clara County
           Recorder's Office
           2. Dr. Richard Ho

           Fresno County Tax
     2.6                                                                                                                              $0.00       $690,000.00
           Collection                                     Describe debtor's property that is subject to a lien




    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                     Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)    2020-23726
                  Name

           Creditor's Name                                Stewart Tabernacle AME Zion Church

                                                          Location: 2228 S M.L.K. Jr Blvd, Fresno, CA
           2281 Tulare St                                 93706
           Fresno, CA 93724
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           1. Fresno County Tax
           Collection
           2. Socotra Capital, Inc.

     2.7   Jeff Bleeker                                   Describe debtor's property that is subject to a lien                 $1,200,000.00     $2,400,000.00
           Creditor's Name                                First AME Zion Church

                                                          Location: 1449 W Adams Blvd, Los Angeles,
                                                          CA 90007
                                                          APN: 5054-027-018
           8987 E. Tanque Verde Rd.                       Acres: .77
           Ste 309-274                                    Sq. ft. 33,634
           Tucson, AZ 85749
           Creditor's mailing address                     Describe the lien
                                                          Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
           12/29/2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number
           1047
           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           1. Los Angeles County Tax
           Collector
           2. Jeff Bleeker

     2.8   Jeff Bleeker                                   Describe debtor's property that is subject to a lien                 $1,550,000.00     $2,073,849.00
           Creditor's Name                                Miracle Mountain A.M.E. Zion Church

                                                          Location: 2535-2575 Vine St, Denver, CO
           8987 E. Tanque Verde Rd.                       80205
           Ste 309-274                                    APN: 816027700
           Tucson, AZ 85749
           Creditor's mailing address                     Describe the lien


    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name

                                                          Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
           01/2020                                           Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.4

           Los Angeles County Tax
     2.9                                                                                                                             $0.00      $2,400,000.00
           Collector                                      Describe debtor's property that is subject to a lien
           Creditor's Name                                First AME Zion Church

                                                          Location: 1449 W Adams Blvd, Los Angeles,
                                                          CA 90007
                                                          APN: 5054-027-018
           P.O. Box 54027                                 Acres: .77
           Los Angeles, CA                                Sq. ft. 33,634
           90054-0027
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           Specified on line 2.7

     2.1   Los Angeles County Tax
     0     Collector                                      Describe debtor's property that is subject to a lien                       $0.00       $748,400.00
           Creditor's Name                                Shiloh AME. Zion Church

                                                          Location: 1017 & 1023 S Canyon Blvd,
                                                          Monrovia, CA 91016
                                                          APN: 8515-018-029
           P.O. Box 54027                                 Acres: .11
           Los Angeles, CA                                Sq. ft. 4,780
           90054-0027
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No

    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name

                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           1. Los Angeles County Tax
           Collector
           2. Socotra Capital, Inc.

     2.1   Maricopa County
     1     Assessor's Office                              Describe debtor's property that is subject to a lien                       $0.00       $840,000.00
           Creditor's Name                                Fisher Chapel AME Zion

                                                          Locations: 1) 1607 E South Mountain Ave,
                                                          Phoenix, AZ 85042; 2) 8411 S. 16th Street
                                                          Phoenix, AZ 85042; and 3) 8415 S. 16th Street
                                                          Phoenix, AZ 85042

                                                          APN: 008-213-009-0111
                                                          Acres: 1.13
           301 W Jefferson Street                         Sq ft.: 49,163
           Phoenix, AZ 85003
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           1. Maricopa County
           Assessor's Office
           2. Socotra Capital, Inc.

     2.1   Placer County Tax
     2     Collector                                      Describe debtor's property that is subject to a lien                       $0.00      $1,489,000.00
           Creditor's Name                                Single Family Residence
                                                          Bishop’s residence

                                                          Location: 9920 Los Lagos, Circle, Granite Bay
                                                          CA 95746
                                                          APN: 035-330-053-000
                                                          Acres: .09
                                                          Sq. ft. 3,704

           2976 Richardson Drive                          Value based on appraisal dated: 3/8/2017
           Auburn, CA 95603
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes



    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 6 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name

                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           Specified on line 2.2

     2.1   Sacramento County
     3     Assessor                                       Describe debtor's property that is subject to a lien                       $0.00      $2,374,500.00
           Creditor's Name                                Kyles Temple AME Zion Church

                                                          Location: 2940 42nd St, Sacramento, CA
                                                          95817
                                                          APN: 014-0152-041-0000
                                                          Acres: 1.30
           3701 Power Inn Rd., #300                       Sq. ft. 56,628
           Sacramento, CA 95826
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed




     2.1   San Joaquin County Tax
     4     Collector                                      Describe debtor's property that is subject to a lien                       $0.00      $1,000,000.00
           Creditor's Name                                Hilliard Chapel AME Zion Church

                                                          Location: 209 C St, Stockton, CA 95205
           44 N. San Joaquin Street.,                     APN: 153-102-090-000
           First Floor                                    Acres: .43
           Suite 150                                      Sq. ft. 18,750
           Stockton, CA 95201-2169
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 7 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name


           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           Specified on line 2.3

     2.1   San Mateo County Tax
     5     Collector                                      Describe debtor's property that is subject to a lien                       $0.00      $1,370,000.00
           Creditor's Name                                Stewart Chapel AME Zion

                                                          Location: 536 Hurlingame Ave., Redwood
                                                          City, CA 94063
                                                          APN: 054-244-340
           555 Country Center, 1st                        Acres: .11
           Floor                                          Sq. ft. 5,000
           Redwood City, CA 94063
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
           priority.                                         Disputed
           1. San Mateo County Tax
           Collector
           2. Socotra Capital, Inc.

     2.1   Santa Clara Assessors
     6     Office                                         Describe debtor's property that is subject to a lien                       $0.00      $2,380,000.00
           Creditor's Name                                First AME Zion

                                                          Location: 95 S 20th Street, San Jose, CA
           East Wing, 5th Floor                           95116
           70 West Hedding Street                         APN: 467-30-051
           San Jose, CA 95110
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply




    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 8 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name

               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           1. Santa Clara Assessors
           Office
           2. Socotra Capital, Inc.

     2.1   Santa Clara County
     7     Recorder's Office                              Describe debtor's property that is subject to a lien                       $0.00      $7,200,000.00
           Creditor's Name                                University AME Zion

                                                          Location: 3549 Middlefield Rd., Palo Alto, CA
                                                          94306
                                                          APN: 127-20-250
           70 W Hedding Street 1st                        Acres: .97
           Floor                                          Sq. ft. 42,282
           San Jose, CA 95110
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           1. Santa Clara County
           Recorder's Office
           2. Yosemite Capital LLC

     2.1   Santa Clara County
     8     Recorder's Office                              Describe debtor's property that is subject to a lien                       $0.00      $1,600,000.00
           Creditor's Name                                Morgan Hill Parsonage
                                                          Residential Property
                                                          Location: 18695 Bonita Drive, Morgan Hill, CA
                                                          95037
                                                          Acres: .06
                                                          Sq. ft. 2,750

           70 W Hedding Street 1st                        Property has two rental units with two active
           Floor                                          month to month leases. See Schedule G.
           San Jose, CA 95110
           Creditor's mailing address                     Describe the lien
                                                          Property Taxes: For Notice Purposes Only
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply


    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 9 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                     Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)    2020-23726
                  Name

               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative
                                                             Disputed
           priority.
           Specified on line 2.5

     2.1
     9     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                 $3,000,000.00     $2,172,282.00
           Creditor's Name                                Greater Cooper AME Zion

                                                          Locations : 1414, 1420, 1425 Myrtle St,
                                                          Oakland, CA 94607
                                                          APN: 5-383-18
                                                          Acres: .22
                                                          Sq. ft.: 9,525
           2208 29th Street, Suite 100                    3 seperate parcels
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust / Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.1

     2.2
     0     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                        $1.00      $1,500,000.00
           Creditor's Name                                Kyles Temple AME Zion

                                                          Location: 912 Florida Street, Vallejo, CA
                                                          94590
                                                          APN: 0056-143-160
                                                          Acres: .25
           2208 29th Street, Suite 100                    Sq. ft.: 11,024
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.



    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 10 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name



     2.2
     1     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                       $1.00       $840,000.00
           Creditor's Name                                Fisher Chapel AME Zion

                                                          Locations: 1) 1607 E South Mountain Ave,
                                                          Phoenix, AZ 85042; 2) 8411 S. 16th Street
                                                          Phoenix, AZ 85042; and 3) 8415 S. 16th Street
                                                          Phoenix, AZ 85042

                                                          APN: 008-213-009-0111
                                                          Acres: 1.13
           2208 29th Street, Suite 100                    Sq ft.: 49,163
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.11

     2.2
     2     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                       $1.00      $2,380,000.00
           Creditor's Name                                First AME Zion

                                                          Location: 95 S 20th Street, San Jose, CA
                                                          95116
           2208 29th Street, Suite 100                    APN: 467-30-051
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.16

     2.2
     3     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                       $1.00      $1,370,000.00




    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 11 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                  Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)   2020-23726
                  Name

           Creditor's Name                                Stewart Chapel AME Zion

                                                          Location: 536 Hurlingame Ave., Redwood
                                                          City, CA 94063
                                                          APN: 054-244-340
                                                          Acres: .11
           2208 29th Street, Suite 100                    Sq. ft. 5,000
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.15

     2.2
     4     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                       $1.00      $690,000.00
           Creditor's Name                                Stewart Tabernacle AME Zion Church

                                                          Location: 2228 S M.L.K. Jr Blvd, Fresno, CA
           2208 29th Street, Suite 100                    93706
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien
                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
           Creditor's email address, if known                 Yes
                                                          Is anyone else liable on this claim?
           Date debt was incurred                            No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
           Last 4 digits of account number

           Do multiple creditors have an                  As of the petition filing date, the claim is:
           interest in the same property?                 Check all that apply
               No                                            Contingent
               Yes. Specify each creditor,                   Unliquidated
           including this creditor and its relative          Disputed
           priority.
           Specified on line 2.6

     2.2
     5     Socotra Capital, Inc.                          Describe debtor's property that is subject to a lien                       $1.00      $748,400.00
           Creditor's Name                                Shiloh AME. Zion Church

                                                          Location: 1017 & 1023 S Canyon Blvd,
                                                          Monrovia, CA 91016
                                                          APN: 8515-018-029
                                                          Acres: .11
           2208 29th Street, Suite 100                    Sq. ft. 4,780
           Sacramento, CA 95817
           Creditor's mailing address                     Describe the lien


    Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                              page 12 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
Filed 08/27/20                                                                    Case 20-23726                                                                           Doc 31

     Debtor       AME Zion Western Episcopal District                                                     Case number (if known)       2020-23726
                  Name

                                                          First Deed of Trust/ Cross-collaterized loan
                                                          Is the creditor an insider or related party?
                                                             No
            Creditor's email address, if known                Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                           No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
                No                                           Contingent
                Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative         Disputed
            priority.
            Specified on line 2.10

     2.2
     6      Yosemite Capital LLC                          Describe debtor's property that is subject to a lien                    $3,920,446.62      $7,200,000.00
            Creditor's Name                               University AME Zion

                                                          Location: 3549 Middlefield Rd., Palo Alto, CA
                                                          94306
                                                          APN: 127-20-250
            c/o Tom Malgesini                             Acres: .97
            225 Marvin Avenue                             Sq. ft. 42,282
            Los Altos, CA 94022
            Creditor's mailing address                    Describe the lien
                                                          Deed of Trust
                                                          Is the creditor an insider or related party?
                                                             No
            Creditor's email address, if known                Yes
                                                          Is anyone else liable on this claim?
            Date debt was incurred                           No
                                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
            Last 4 digits of account number

            Do multiple creditors have an                 As of the petition filing date, the claim is:
            interest in the same property?                Check all that apply
                No                                           Contingent
                Yes. Specify each creditor,                  Unliquidated
            including this creditor and its relative         Disputed
            priority.
            Specified on line 2.17

                                                                                                                                   $12,475,452.
     3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                        62

     Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
     List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
     assignees of claims listed above, and attorneys for secured creditors.

     If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
             Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                                   you enter the related creditor?   account number for
                                                                                                                                                     this entity
             California TD Specialists
             8190 E. Kaiser Blvd.                                                                                   Line   2.26
             Anaheim, CA 92808-2277

             FCI Lender Services
             P O Box 27370                                                                                          Line   2.26
             Anaheim, CA 92809

    Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 13 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 08/27/20                                                           Case 20-23726                                                            Doc 31

     Debtor       AME Zion Western Episcopal District                                       Case number (if known)   2020-23726
                  Name


            Jeff Bleeker
            10 Town Plaza #123                                                                      Line   2.7
            Durango, CO 81301

            Jeff Bleeker
            10 Town Plaza #123                                                                      Line   2.8
            Durango, CO 81301

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.19
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.20
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.21
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.22
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.23
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.24
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016

            Security Title Agency, Inc.
            Default Services Division                                                               Line   2.25
            4722 N. 24th Street, 2nd Floor
            Phoenix, AZ 85016




    Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page 14 of 14
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
Filed 08/27/20                                                                      Case 20-23726                                                                             Doc 31

     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)           2020-23726
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


    Official Form 206E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
    Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
    2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

     Part 1:      List All Creditors with PRIORITY Unsecured Claims

           1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

                 No. Go to Part 2.

                 Yes. Go to line 2.

           2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
              with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

     2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
               California State Board of                                 Check all that apply.
               Equalization                                                 Contingent
               Account Information Group, MIC                               Unliquidated
               29                                                           Disputed
               P.O. Box 942879
               Sacramento, CA 94279
               Date or dates debt was incurred                           Basis for the claim:
                                                                         FOR NOTICE PURPOSES ONLY
               Last 4 digits of account number                           Is the claim subject to offset?
               Specify Code subsection of PRIORITY                          No
               unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                            Yes


     2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
               Franchise Tax Board                                       Check all that apply.
               Bankruptcy Section                                           Contingent
               P.O. Box 2952 MSA - 340                                      Unliquidated
               Sacramento, CA 95812                                         Disputed

               Date or dates debt was incurred                           Basis for the claim:
                                                                         FOR NOTICE PURPOSES ONLY
               Last 4 digits of account number                           Is the claim subject to offset?
               Specify Code subsection of PRIORITY                          No
               unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                            Yes




    Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   41829                               Best Case Bankruptcy
Filed 08/27/20                                                                      Case 20-23726                                                                                    Doc 31

     Debtor       AME Zion Western Episcopal District                                                             Case number (if known)          2020-23726
                  Name

     2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00    $0.00
               Internal Revenue Service                                  Check all that apply.
               P.O. Box 7346                                                Contingent
               Philadelphia, PA 19101-7346                                  Unliquidated
                                                                            Disputed

               Date or dates debt was incurred                           Basis for the claim:
                                                                         FOR NOTICE PURPOSES ONLY
               Last 4 digits of account number                           Is the claim subject to offset?
               Specify Code subsection of PRIORITY                          No
               unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                            Yes



     Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
           3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
              out and attach the Additional Page of Part 2.
                                                                                                                                                          Amount of claim

     3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $30,000.00
               GV/HI Park Tower Owner, LLC                                                 Contingent
               c/o Property Manager                                                        Unliquidated
               9809th Street, Suite 260                                                    Disputed
               Sacramento, CA 95814
                                                                                                        Past Due Rent Lease Agreement for
                                                                                       Basis for the claim:
               Date(s) debt was incurred
                                                                                       Debtor's office space located at
               Last 4 digits of account number                                         980 9th Street, Suite 2120,
                                                                                       Sacramento CA 95814
                                                                                       Is the claim subject to offset?         No      Yes

     3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $6,000.00
               Pacific Gas & Electric Company                                              Contingent
               P O Box 8329                                                                Unliquidated
               Stockton, CA 95208                                                          Disputed
               Date(s) debt was incurred
                                                                                                      Unpaid utility bills for residential property located at
                                                                                       Basis for the claim:
               Last 4 digits of account number                                         9920 Los Lagos, Circle, Granite Bay CA 95746
                                                                                       Is the claim subject to offset?         No      Yes

     3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $12,500.00
               US Small Business Administration                                            Contingent
               Legal Division District Office                                              Unliquidated
               6501 Sylvan Rd Ste 100                                                      Disputed
               Citrus Heights, CA 95610
                                                                                                      SBA CARES Act loan- Paycheck Protection Program
                                                                                       Basis for the claim:
               Date(s) debt was incurred 04/2020
                                                                                       (PPP). Loan subject to forgiveness
               Last 4 digits of account number
                                                                                       Is the claim subject to offset?         No      Yes



     Part 3:      List Others to Be Notified About Unsecured Claims

    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.

       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

               Name and mailing address                                                                          On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                                               any
     4.1       California Department of Tax and Fee Adm
               Special Opers. Bankruptcy Team, MIC: 74                                                           Line    2.1
               P.O. Box 942879
                                                                                                                         Not listed. Explain
               Sacramento, CA 94279-0074



    Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                           Doc 31

     Debtor       AME Zion Western Episcopal District                                                 Case number (if known)       2020-23726
                  Name

     Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

    5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
     5a. Total claims from Part 1                                                                       5a.       $                          0.00
     5b. Total claims from Part 2                                                                       5b.   +   $                     48,500.00

     5c. Total of Parts 1 and 2
         Lines 5a + 5b = 5c.                                                                            5c.       $                        48,500.00




    Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
Filed 08/27/20                                                             Case 20-23726                                                                        Doc 31

     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         2020-23726
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing


    Official Form 206G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
    Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

    1.      Does the debtor have any executory contracts or unexpired leases?
              No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
    (Official Form 206A/B).

     2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

     2.1.         State what the contract or                  Month-to-month
                  lease is for and the nature of              residential lease
                  the debtor's interest                       agreement for 18675
                                                              Bonita Drive, Unit A,
                                                              Morgan Hill, CA 95037.
                                                              Initial lease dates:
                                                              2/1/2019-2/28/2019
                                                              Monthly rent: $4,800.00
                                                              Security Deposit:
                                                              $4,800.00
                      State the term remaining                Month-to-month
                                                                                          Armando Hernandez & Silvia Venegas
                  List the contract number of any                                         18675 Bonita Drive, Unit A
                        government contract                                               Morgan Hill, CA 95037


     2.2.         State what the contract or                  Nonresidential real
                  lease is for and the nature of              property lease
                  the debtor's interest                       commonly known as
                                                              980 9th Street, Suite
                                                              2120, Sacramento CA

                                                              Use: Office /
                                                              Administration of
                                                              Debtor
                                                              Square feet: 1,525

                                                              Term: 24 months,
                                                              Effective 1/1/2019
                                                              Monthly base rent,
                                                              1-12: $4,959.25
                                                              Monthly base rent,
                                                              13-24: $5,108.75
                      State the term remaining                6 months                    GV/HI Park Tower Owner, LLC
                                                                                          c/o Property Manager
                  List the contract number of any                                         9809th Street, Suite 260
                        government contract                                               Sacramento, CA 95814




    Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 08/27/20                                                                       Case 20-23726                                                           Doc 31
     Debtor 1 AME Zion Western Episcopal District                                                      Case number (if known)   2020-23726
                  First Name              Middle Name                    Last Name



                Additional Page if You Have More Contracts or Leases

     2. List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                           whom the debtor has an executory contract or unexpired
                                                                                           lease

     2.3.        State what the contract or                   Month-to-month
                 lease is for and the nature of               residential lease
                 the debtor's interest                        agreement for 18675
                                                              Bonita Drive, Unit B,
                                                              Morgan Hill, CA 95037.
                                                              Initial lease dates:
                                                              9/1/2018-10/1/2018
                                                              Monthly rent: $1,700.00
                                                              Security Deposit:
                                                              $1,650.00
                      State the term remaining                Month-to-month
                                                                                               Joe and Yesenia Loredo
                 List the contract number of any                                               8675 Bonita Drive, Unit B
                       government contract                                                     Morgan Hill, CA 95037




    Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 2 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Filed 08/27/20                                                           Case 20-23726                                                                       Doc 31

     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         2020-23726
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing


    Official Form 206H
    Schedule H: Your Codebtors                                                                                                                      12/15

    Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
    Additional Page to this page.

          1. Do you have any codebtors?

        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes

       2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
          creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
          on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
                Column 1: Codebtor                                                                        Column 2: Creditor



                 Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                     that apply:

        2.1      Dr. Sheila                        2339 Hammer Lane                                  Jeff Bleeker                       D   2.7
                 Quintana                          Stockton, CA 95209                                                                   E/F
                                                                                                                                        G




        2.2      Sandra Davis                      980 9th Street                                    Jeff Bleeker                       D   2.8
                                                   Sacramento, CA 95814                                                                 E/F
                                                                                                                                        G




        2.3      Sandra Davis                      980 9th Street                                    Socotra Capital, Inc.              D   2.19
                                                   Sacramento, CA 95814                                                                 E/F
                                                                                                                                        G




        2.4      Sandra Davis                      980 9th Street                                    Socotra Capital, Inc.              D   2.20
                                                   Sacramento, CA 95814                                                                 E/F
                                                                                                                                        G




        2.5      Sandra Davis                      980 9th Street                                    Socotra Capital, Inc.              D   2.22
                                                   Sacramento, CA 95814                                                                 E/F
                                                                                                                                        G




    Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Filed 08/27/20                                                           Case 20-23726                                                              Doc 31

     Debtor       AME Zion Western Episcopal District                                      Case number (if known)   2020-23726


                Additional Page to List More Codebtors
               Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
                Column 1: Codebtor                                                         Column 2: Creditor



        2.6      Sandra Davis                      980 9th Street                               Socotra Capital, Inc.            D   2.23
                                                   Sacramento, CA 95814                                                          E/F
                                                                                                                                 G




        2.7      Sandra Davis                      980 9th Street                               Socotra Capital, Inc.            D   2.24
                                                   Sacramento, CA 95814                                                          E/F
                                                                                                                                 G




        2.8      Sandra Davis                      980 9th Street                               Socotra Capital, Inc.            D   2.25
                                                   Sacramento, CA 95814                                                          E/F
                                                                                                                                 G




    Official Form 206H                                                      Schedule H: Your Codebtors                                  Page 2 of 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                            Doc 31




     Fill in this information to identify the case:

     Debtor name         AME Zion Western Episcopal District

     United States Bankruptcy Court for the:            EASTERN DISTRICT OF CALIFORNIA

     Case number (if known)         2020-23726
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing



    Official Form 207
    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
    The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write the debtor’s name and case number (if known).

     Part 1:      Income

    1. Gross revenue from business

               None.

           Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
           which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                               exclusions)
    2. Non-business revenue
       Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
       and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

               None.

                                                                                                   Description of sources of revenue           Gross revenue from
                                                                                                                                               each source
                                                                                                                                               (before deductions and
                                                                                                                                               exclusions)

           From the beginning of the fiscal year to filing date:                                   SBA loan- Paycheck
           From 1/01/2020 to Filing Date                                                           Protection Program (PPP)
                                                                                                   Loan                                                     $12,500.00


     Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

    3. Certain payments or transfers to creditors within 90 days before filing this case
       List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
       filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
       and every 3 years after that with respect to cases filed on or after the date of adjustment.)

               None.

           Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                                   Check all that apply
           3.1.
                   Dr. Richard Ho                                              May:                               $4,950.00          Secured debt
                   10438 Flora Vista Avenue                                    $1,650.00                                             Unsecured loan repayments
                   Cupertino, CA 95014                                         June:                                                 Suppliers or vendors
                                                                               $1,650.00                                             Services
                                                                               July:
                                                                               $1,650.00                                              Other Monthly lease
                                                                                                                                   payments made directly by
                                                                                                                                   tenants for 18675 Bonita Drive
                                                                                                                                   Unit B, Morgan Hill, CA 95037




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                                Doc 31
     Debtor       AME Zion Western Episcopal District                                                       Case number (if known) 2020-23726



           Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                     Check all that apply
           3.2.
                   Dr. Richard Ho                                              May:                             $14,400.00                Secured debt
                   10438 Flora Vista Avenue                                    $4,800.00                                                  Unsecured loan repayments
                   Cupertino, CA 95014                                         June:                                                      Suppliers or vendors
                                                                               $4,800.00                                                  Services
                                                                               July:
                                                                               $4,800.00                                                Other Monthly lease
                                                                                                                                     payments made directly by
                                                                                                                                     tenants for 18675 Bonita Drive
                                                                                                                                     Unit A, Morgan Hill, CA 95037


    4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
       List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
       or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
       may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
       listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
       debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

               None.

           Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
           Relationship to debtor

    5. Repossessions, foreclosures, and returns
       List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
       a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

               None

           Creditor's name and address                              Describe of the Property                                       Date                  Value of property

           Lance Evic, Jacol, LLC, Jeff                             Foreclosure on First AME Zion Church San                       02/25/2020               $1,100,000.00
           Bleeker                                                  Bernardino, CA
           8987 E. Tanque Verde Rd. Ste                             Location: 760 W 6th St, San Bernardino, CA
           309-274                                                  92410
           Tucson, AZ 85749                                         Amount owed on loan: $768,235.83

                                                                    Value based on current real estate listing of
                                                                    property.


    6. Setoffs
       List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
       of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
       debt.

               None

           Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                                   taken

     Part 3:      Legal Actions or Assignments

    7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
       in any capacity—within 1 year before filing this case.

               None.

                   Case title                                       Nature of case             Court or agency's name and                  Status of case
                   Case number                                                                 address




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 08/27/20                                                                   Case 20-23726                                                                           Doc 31
     Debtor       AME Zion Western Episcopal District                                                          Case number (if known) 2020-23726



                   Case title                                       Nature of case               Court or agency's name and           Status of case
                   Case number                                                                   address
           7.1.    California TD Specialists as                     Foreclosure                                                            Pending
                   trustee on behalf of Yosemite                    against 3549                                                           On appeal
                   Capital LLC vs. Debtor                           Middlefield Road,
                                                                                                                                           Concluded
                   TS No. 84880                                     Palo Alto, CA
                                                                    95209 scheduled
                                                                    for 9/25/2020

           7.2.    Security Title Agency trustee                    Foreclosure                                                            Pending
                   on behalf of Socotra Capital,                    against 1607 E.                                                        On appeal
                   Inc. v. Debtor                                   South Mountain
                                                                                                                                           Concluded
                   TS No. 14200274                                  Ave., Phoenix, AZ
                                                                    85042 scheduled
                                                                    for 7/31/2020


    8. Assignments and receivership
       List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
       receiver, custodian, or other court-appointed officer within 1 year before filing this case.

               None


     Part 4:      Certain Gifts and Charitable Contributions

    9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
       the gifts to that recipient is less than $1,000

               None

                   Recipient's name and address                     Description of the gifts or contributions                Dates given                            Value


     Part 5:      Certain Losses

    10. All losses from fire, theft, or other casualty within 1 year before filing this case.

               None

           Description of the property lost and                     Amount of payments received for the loss                 Dates of loss             Value of property
           how the loss occurred                                                                                                                                    lost
                                                                    If you have received payments to cover the loss, for
                                                                    example, from insurance, government compensation, or
                                                                    tort liability, list the total received.

                                                                    List unpaid claims on Official Form 106A/B (Schedule
                                                                    A/B: Assets – Real and Personal Property).

     Part 6:      Certain Payments or Transfers

    11. Payments related to bankruptcy
        List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
        of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
        relief, or filing a bankruptcy case.

               None.




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 08/27/20                                                                   Case 20-23726                                                                    Doc 31
     Debtor        AME Zion Western Episcopal District                                                       Case number (if known) 2020-23726



                    Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                    the transfer?                                                                                                                         value
                    Address
           11.1.                                                                                                                   07/10/2020:
                    Law Offices of Gabriel                                                                                         $5,000
                    Liberman, APC                                                                                                  07/29/2020:
                    1545 River Park Drive., STE                                                                                    $10,000
                    530                                                                                                            08/06/2020:
                    Sacramento, CA 95815                                 Attorney Fees                                             $16,717.00        $30,000.00

                    Email or website address
                    attorney@4851111.com

                    Who made the payment, if not debtor?
                    Winston Chapel Mission of the AME
                    Zion Church


           11.2.                                                                                                                   07/10/2020:
                    Law Offices of Gabriel                                                                                         $5,000
                    Liberman, APC                                                                                                  07/29/2020:
                    1545 River Park Drive., STE                                                                                    $10,000
                    530                                                                                                            08/06/2020:
                    Sacramento, CA 95815                                 Filing Fee                                                $16,717.00          $1,717.00

                    Email or website address
                    attorney@4851111.com

                    Who made the payment, if not debtor?
                    Winston Chapel Mission of the AME
                    Zion Church



    12. Self-settled trusts of which the debtor is a beneficiary
        List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
        to a self-settled trust or similar device.
        Do not include transfers already listed on this statement.

              None.

           Name of trust or device                                       Describe any property transferred                Dates transfers        Total amount or
                                                                                                                          were made                       value

    13. Transfers not already listed on this statement
        List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
        2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
        both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

              None.

                   Who received transfer?                           Description of property transferred or                   Date transfer       Total amount or
                   Address                                          payments received or debts paid in exchange              was made                     value
           13.1 Socotra Capital, Inc.
           .    2208 29th Street, Suite 100                         $75,000 or 2.5% Broker fee for $3 million
                   Sacramento, CA 95817                             dollar cross-collaterized secured loan.                  12/17/2019              $75,000.00

                   Relationship to debtor
                   None




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                           Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726



                   Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
                   Address                                          payments received or debts paid in exchange              was made                          value
           13.2 Church Capital Corporation
           .    1101 Marina Village Pkwy,                           Loan origination fee in connection with
                   #201                                             $1.46M secured loan against 2535-2575
                   Alameda, CA 94501                                North Vine Street, Denver CO 80205                       01/2020                      $14,878.77

                   Relationship to debtor
                   None


     Part 7:      Previous Locations

    14. Previous addresses
        List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


               Does not apply

                    Address                                                                                                    Dates of occupancy
                                                                                                                               From-To

     Part 8:      Health Care Bankruptcies

    15. Health Care bankruptcies
        Is the debtor primarily engaged in offering services and facilities for:
        - diagnosing or treating injury, deformity, or disease, or
        - providing any surgical, psychiatric, drug treatment, or obstetric care?

                No. Go to Part 9.
                Yes. Fill in the information below.


                    Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                    the debtor provides                                                      and housing, number of
                                                                                                                                             patients in debtor’s care

     Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

                No.
                Yes. State the nature of the information collected and retained.

    17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
        profit-sharing plan made available by the debtor as an employee benefit?

                No. Go to Part 10.
                Yes. Does the debtor serve as plan administrator?


     Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

    18. Closed financial accounts
        Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
        moved, or transferred?
        Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
        cooperatives, associations, and other financial institutions.

               None
                   Financial Institution name and                   Last 4 digits of          Type of account or          Date account was               Last balance
                   Address                                          account number            instrument                  closed, sold,              before closing or
                                                                                                                          moved, or                           transfer
                                                                                                                          transferred

    19. Safe deposit boxes

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                         Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726



        List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
        case.


              None

           Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                         access to it                                                              have it?
                                                                         Address

    20. Off-premises storage
        List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
        which the debtor does business.


              None

           Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                         access to it                                                              have it?


     Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

    21. Property held for another
        List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
        not list leased or rented property.

            None


     Part 12:     Details About Environment Information

    For the purpose of Part 12, the following definitions apply:
         Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
         medium affected (air, land, water, or any other medium).

          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
          owned, operated, or utilized.

          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
          similarly harmful substance.

    Report all notices, releases, and proceedings known, regardless of when they occurred.

    22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

                No.
                Yes. Provide details below.

           Case title                                                    Court or agency name and             Nature of the case                   Status of case
           Case number                                                   address

    23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
        environmental law?

                No.
                Yes. Provide details below.

           Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                         address

    24. Has the debtor notified any governmental unit of any release of hazardous material?

                No.
                Yes. Provide details below.



    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                                  Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726



           Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                         address

     Part 13:     Details About the Debtor's Business or Connections to Any Business

    25. Other businesses in which the debtor has or has had an interest
        List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
        Include this information even if already listed in the Schedules.

              None

        Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                                   Do not include Social Security number or ITIN.

                                                                                                                   Dates business existed

    26. Books, records, and financial statements
        26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
                 None

           Name and address                                                                                                                        Date of service
                                                                                                                                                   From-To
           26a.1.       Theresa K. Donnelly, CPA                                                                                                   9/20/2019-4/17/2020
                        425 W Bonita Ave., Ste. 109
                        San Dimas, CA 91773-2542
           26a.2.       Sandra K. Davis                                                                                                            Bookkeeper from
                        980 9th Street, Suite 2120                                                                                                 2017-current
                        Sacramento, CA 95814

        26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
             within 2 years before filing this case.

                  None

           Name and address                                                                                                                        Date of service
                                                                                                                                                   From-To
           26b.1.       Theresa K. Donnelly, CPA                                                                                                   9/20/2019-4/17/2020
                        425 W Bonita Ave., Ste. 109
                        San Dimas, CA 91773-2542

        26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

                  None

           Name and address                                                                                      If any books of account and records are
                                                                                                                 unavailable, explain why
           26c.1.       Theresa K. Donnelly, CPA
                        425 W Bonita Ave., Ste. 109
                        San Dimas, CA 91773-2542

        26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
             statement within 2 years before filing this case.

                  None

           Name and address
           26d.1.       Socotra Capital, Inc.
                        2208 29th Street, Suite 100
                        Sacramento, CA 95817
           26d.2.       Church Capital Corporation
                        1101 Marina Village Pkwy, #201
                        Alameda, CA 94501

    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                          Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726



           Name and address
           26d.3.       Yosemite Capital LLC
                        c/o Tom Malgesini
                        225 Marvin Avenue
                        Los Altos, CA 94022

    27. Inventories
        Have any inventories of the debtor’s property been taken within 2 years before filing this case?

                No
                Yes. Give the details about the two most recent inventories.

                    Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                    inventory                                                                                            or other basis) of each inventory

    28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
        in control of the debtor at the time of the filing of this case.

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Staccato Powel                                 980 9th Street, Suite 2120                          Chief Executive Officer
                                                          Sacramento, CA 95814

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Lewis Clinton                                  980 9th Street, Suite 2120                          Chief Operating Officer
                                                          Sacramento, CA 95814

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Sandra K. Davis                                980 9th Street, Suite 2120                          Board of Directors
                                                          Sacramento, CA 95814

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Jawaad Love                                    980 9th Street, Suite 2120                          Secretary
                                                          Sacramento, CA 95814

           Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                              interest                              any
           Sheila Quintana                                980 9th Street, Suite 2120                          Chief Financial Officer
                                                          Sacramento, CA 95814



    29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
        control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


                No
                Yes. Identify below.


    30. Payments, distributions, or withdrawals credited or given to insiders
        Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
        loans, credits on loans, stock redemptions, and options exercised?

                No
                Yes. Identify below.

                    Name and address of recipient                   Amount of money or description and value of              Dates              Reason for
                                                                    property                                                                    providing the value



    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                          Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726



                   Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                    property                                                                    providing the value
           30.1 Staccato Powel                                                                                                                  Business
           .    980 9th Street, Suite 2120                                                                                                      Expense
                   Sacramento, CA 95814                             $1,000                                                   4/24/2020          Reimbursment

                   Relationship to debtor
                   Chief Executive Officer


    31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

                No
                Yes. Identify below.

        Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                                   corporation

    32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

                No
                Yes. Identify below.

        Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                                   corporation




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Filed 08/27/20                                                                 Case 20-23726                                                                    Doc 31
     Debtor      AME Zion Western Episcopal District                                                        Case number (if known) 2020-23726




     Part 14:     Signature and Declaration

          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
          connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
          18 U.S.C. §§ 152, 1341, 1519, and 3571.

          I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
          and correct.

          I declare under penalty of perjury that the foregoing is true and correct.

     Executed on         August 25, 2020

     /s/ Lewis Clinton                                                      Lewis Clinton
     Signature of individual signing on behalf of the debtor                Printed name

     Position or relationship to debtor         Chief Operating Officer

    Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
       No
       Yes




    Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 10
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 08/27/20                                                                Case 20-23726                                                                    Doc 31
    B2030 (Form 2030) (12/15)
                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re       AME Zion Western Episcopal District                                                              Case No.      2020-23726
                                                                                      Debtor(s)                   Chapter       11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
    1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
           compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
           be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                 For legal services, I have agreed to accept                                                  $     SEE ATTACHMENT
                 Prior to the filing of this statement I have received                                        $     SEE ATTACHMENT
                 Balance Due                                                                                  $     SEE ATTACHMENT

    2.     $    1,717.00        of the filing fee has been paid.

    3.     The source of the compensation paid to me was:
                      Debtor                  Other (specify):
                See attachment
    4.     The source of compensation to be paid to me is:
                      Debtor                  Other (specify):
                See attachment
    5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

                I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
                copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

    6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
           b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
           c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
           d.   [Other provisions as needed]
                     Other general bankruptcy counseling.

    7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                   An attorney who is retained to represent a debtor in a bankruptcy case constitutes an appearance for all
                   purposes in the case, including, without limitation, motions for relief from the automatic stay, motions to avoid
                   liens, objections to claims, and reaffirmation agreements. However, an appearance in the bankruptcy case for a
                   party does not require the attorney to appear for that party in an adversary proceeding
                                                                               CERTIFICATION
           I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
     this bankruptcy proceeding.

         August 25, 2020                                                              /s/ Gabriel E. Liberman
         Date                                                                         Gabriel E. Liberman
                                                                                      Signature of Attorney
                                                                                      Law Offices of Gabriel Liberman, APC
                                                                                      1545 River Park Drive., STE 530
                                                                                      Sacramento, CA 95815
                                                                                      916-485-1111 Fax: 916-485-1111
                                                                                      attorney@4851111.com
                                                                                      Name of law firm




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Filed 08/27/20                                      Case 20-23726                                                  Doc 31


     In re   AME Zion Western Episcopal District                                   Case No.   2020-23726
                                                           Debtor(s)



                     DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                                     Attachment B


    Debtor agreed to pay the Law Offices of Gabriel Liberman, APC (the “FIRM”) a fee for legal services rendered
    in the present Chapter 11 Bankruptcy proceeding based on the following fees schedule:

                    Gabriel E. Liberman                         $315.00 per hour
                    Legal Assistants                            $150.00 per hour

    plus cost.


            Winston Chapel Mission of the African Methodist Episcopal Zion Church, a California corporation
    ("Winston Chapel") advanced a retainer of $31,717.00 to the FIRM for the filing of Debtor's Voluntary Petition
    Under Chapter 11. The FIRM applied $7,991.25 of the retainer to fees and costs incurred before the filing of
    Debtor's Chapter 11 case. The balance of the retainer, $23,725.75, received from Winston Chapel is on deposit
    in the FIRM’s Attorney-Client Trust Account and will be credited against fees and costs incurred in Debtor's
    Chapter 11 case after Court approval. Winston Chapel has agreed to pay monthly post-petition payments of
    $5,000, starting September 1, 2020, of which funds will be held in the FIRM's client-trust account.

    All fees and costs incurred by the FIRM after July 30, 2020 (Petition Date) will be paid after an Application for
    Allowance of Attorneys Fees and Costs is approved by the bankruptcy Court as a part of Debtor's case.
Filed 08/27/20                                                                Case 20-23726                                                                                 Doc 31

                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      AME Zion Western Episcopal District                                                                       Case No.       2020-23726
                                                                                        Debtor(s)                         Chapter        11

                                                             LIST OF EQUITY SECURITY HOLDERS
    Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

     Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
     business of holder

     -NONE-



    DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

             I, the Chief Operating Officer of the corporation named as the debtor in this case, declare under penalty of perjury
    that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
    and belief.



     Date August 25, 2020                                                        Signature /s/ Lewis Clinton
                                                                                                Lewis Clinton

                           Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                            18 U.S.C. §§ 152 and 3571.




    Sheet 1 of 1 in List of Equity Security Holders
    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
